            Case 6:19-cv-00214-ADA-JCM Document 1 Filed 03/20/19 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


    HELEN R. REYES,                                         CIVIL ACTION

                 Plaintiff,
                                                            COMPLAINT 6:19-cv-00214
    v.

    MASON COMPANIES, INC. d/b/a                             JURY TRIAL DEMANDED
    MASSEYS d/b/a MASON EASY-PAY,

                 Defendant.

                                                COMPLAINT

            NOW comes HELEN R. REYES (“Plaintiff”), by and through her attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of MASON COMPANIES, INC. d/b/a

MASSEYS d/b/a MASON EASY-PAY (“Defendant”), as follows:

                                           NATURE OF THE ACTION

         1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq. and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq. for Defendant’s unlawful conduct.

                                                    PARTIES

         2. Plaintiff is a natural person over 18 years-of-age residing in Milam County, Texas, which

falls within the Western District of Texas.

         3. Defendant is an online retailer of women’s products.1 Defendant is a corporation organized

under the laws of the state of Wisconsin, with its principal place of business located at 1251 1st




1
    https://www.masseys.com/customer-service/faqs/detail/about-us/_/A-1598

                                                        1
         Case 6:19-cv-00214-ADA-JCM Document 1 Filed 03/20/19 Page 2 of 7



Avenue, Chippewa Falls, Wisconsin. Defendant regularly conducts business within the state of

Texas.

   4. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

   5. Several months ago, Plaintiff obtained a line of credit from Defendant for the purchase of

personal and household goods.

   6. Due to financial hardship, Plaintiff fell behind on her scheduled payments to Defendant,

thus incurring debt (“subject consumer debt”).

   7. Recently, Plaintiff retained counsel to file for bankruptcy. Around December of 2018, and

upon the advice of Plaintiff’s counsel, Plaintiff mailed a letter to Defendant to inform it of her

intent to declare bankruptcy.

   8. In her letter, Plaintiff demanded that Defendant refrain from contacting her, and Plaintiff

provided Defendant with her bankruptcy counsel’s information.

   9. Around January of 2019, Plaintiff began receiving calls to her cellular phone, (512) XXX-

8963, from Defendant seeking to collect upon the subject consumer debt.

   10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in 8963. Plaintiff is and has always been financially

responsible for the cellular phone and its services.

   11. Defendant has used several phone numbers when placing collection calls to Plaintiff’s

cellular phone, including but not limited to: (608) 324-4198 and (608) 324-9112.




                                                  2
       Case 6:19-cv-00214-ADA-JCM Document 1 Filed 03/20/19 Page 3 of 7



    12. Upon information and belief, the above-referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

    13. Thereafter, in order to reinforce her demands, Plaintiff mailed a cease and desist letter to

Defendant to reiterate her demands to stop contacting her.

    14. Despite Plaintiff’s efforts, Defendant continued to regularly call her cellular phone through

the filing of this Complaint.

    15. When Plaintiff answers calls from Defendant she is often subjected to pre-recorded

messages using an artificial voice.

    16. Defendant has also left pre-recorded messages on Plaintiff’s voicemail.

    17. Plaintiff has received not less than 25 phone calls from Defendant since asking it to stop

calling.

    18. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

 resulting in expenses.

    19. Many of Defendant’s calls have come after having actual knowledge that Sulaiman was

 representing Plaintiff.

    20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

    21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

 limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

 emotional distress, increased risk of personal injury resulting from the distraction caused by the

 never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

 diminished cellular phone functionality, decreased battery life on her cellular phone, and

 diminished space for data storage on her cellular phone.




                                                    3
       Case 6:19-cv-00214-ADA-JCM Document 1 Filed 03/20/19 Page 4 of 7



          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though fully set forth herein.

   23. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   24. Defendant used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. Defendant’s use of pre-recorded messages subject it to liability under

the TCPA.

   25. Defendant violated the TCPA by placing at least 25 phone calls to Plaintiff’s cellular

phone using an ATDS without her consent. Any consent that Plaintiff may have given to Defendant

was specifically revoked by Plaintiff’s demands that it cease contacting her.

   26. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   27. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, HELEN R. REYES, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;




                                                4
       Case 6:19-cv-00214-ADA-JCM Document 1 Filed 03/20/19 Page 5 of 7



   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      consumer debt; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   28. Plaintiff restates and realleges paragraphs 1 through 27 as though fully set forth herein.

   29. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   30. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6).

   31. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

           a. Violations of TDCA § 392.302

   32. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   33. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

25 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.




                                                5
       Case 6:19-cv-00214-ADA-JCM Document 1 Filed 03/20/19 Page 6 of 7



   34. Upon being told to stop calling and advised of Sulaiman’s representation Defendant had

ample reason to be aware that it should not continue its harassing calling campaign. Yet,

Defendant consciously chose to continue placing systematic calls to Plaintiff’s cellular phone

knowing that its conduct was unwelcome. Upon information and belief, Defendant consciously

chose to continue to harass Plaintiff because it was aware of Plaintiff’s intent to file for bankruptcy.

Consequently, it was Defendant’s goal to extract payment from Plaintiff through its coercive

tactics before Plaintiff filed her bankruptcy petition.

           b. Violations of TDCA § 392.304

   35. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   36. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated

system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff HELEN R. REYES, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;



                                                   6
      Case 6:19-cv-00214-ADA-JCM Document 1 Filed 03/20/19 Page 7 of 7



   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: March 20, 2019                              Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)               s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq.                            Taxiarchis Hatzidimitriadis, Esq.
Counsel for Plaintiff                              Counsel for Plaintiff
Sulaiman Law Group, Ltd.                           Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                            Lombard, Illinois 60148
(630) 568-3056 (phone)                             (630) 581-5858 (phone)
(630) 575-8188 (fax)                               (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                           thatz@sulaimanlaw.co




                                              7
